Title: To George Washington from Landon Carter, 1 October 1798
From: Carter, Landon
To: Washington, George

 

Dear Sir
Cleve 1 October 1798

Health is a grand object with man; but it becomes all important when the preservation of it in any one person comprehends all the relations of a People; when like a focus the views of all direct to a single point: Permit me therefore to lay before you some leading principles; some conclusions; and some consequent practice, for the security of health.
I believe it is a fact generally admitted, that all the works of nature are sustained by principles which, beyond a certain point, become destructive—or tecknically speaking, “all things contain within them the seeds of their own dissolution.” In pursuance of a conviction of this truth, I sought for that principle in Man: “Dust thou art, and unto [dust] thou shall return” are solemn words pronounced in that last office performed by his weeping friends.
A great modern Philosopher in his nomenclator has arranged five Elements as the constituents of all the variety in nature. one of these I trace to the characterising the matter of Earth—the same is found, by experiment, to form the basis of oils—I therefore suppose it to be the fundamental principle of the animal Œconomy. This principle is also found to be the basis of fixed air, and that compound is denominated an asscid[.] I trace many diseases to an asscid for thier sourze when it is detained in the stomach & is taken up in too great quantities into the system. I conclude then that, by arresting that superabundance while yet in the stomach & before it is taken up I arrest incipient diseases & give it into the hands of the scavenger to be swept thro the bowels properly corrected; so as to be without acrimony to embarrass the way.
To practice upon this rule I compound togeather twenty four of Creme Tarter and Ten of Salt of Tarter and rub them well up in a marble morter. the former is a mild asscid that will resign the alkali to the more sharp asscid on the Stomach—it serves to reconcile the taste of that nauceous Salt, & to Sheath its accridity—and when seperated it serves, itself to blunt acrimony. Out of a quantity in that proportion, I mix into cold water a rising teaspoon full to about an half pint tumbler for a draught—This will give the water, when it is stired up a faint milky cast—if it tastes saltish, it is a sign the powder bears too great a proportion to the water—if it tastes

soapy the Crem. Tart. has been sophisticated, and consequently has not contained the intended quantity of that salt to effect the entire neutralisation of the Alkali—The sophistication also renders it disagreable to the taste, when even by an addition that neutralisation is effected; whereas the mixture if genuine, is nearly as tasteless as water—If powered Crem. Tart., when rubbed between the hands and cast off, does not leave a white dust behind it is genuine, not else.
When I have a bad taste in my mouth—an head ache—a tenseness across the stomach just below—an unusual thirst, or a dry burning heat in my Palms—I consider either of them a summons to take a draught of the mixture; & it fails not more or less to remove those uneasy sensations—These tho they are often, in a healthy subject, removed by natural causes, are the beginning of Disease, when some hiden impediment obviates the benevolent exertion: a recurrence to this mixture will not fail to help nature to overcome the impediment, & thereby wave the threatened malady: they go off chiefly by assorient discharges from the bowels—this is the end of them, when my Powder effects relief: If it is taken even in perfect health, like a wholesome water, it is harmless as is the native beverage itself it has no operation of its own, & only acts at all by the agency of the morbid matter which it corrects; while sheathing its acrimony it moves it along in an healthful discharge.
I have used it with unlimited Success with children, and with Adults I have removed in an incipient State Diarhæas Colds & Coughs (nothing breaks a common Cold better) accute pains, in different parts, caused by wind are surely relieved if taken in time.
One case I will take the liberty to exhibit, of a kind which I presume you lately lay ill of I was at a friends house where the lady was ill of an obstinate bilious fever—She was attended by two eminent Physicians—they applied the most forcible cathartics, but the malady gained ground—She burned with thirst, & had no relish for any thing but ice—I pressed my ideas, but was disregarded by one & only not contradicted by the other, Gent. in attendance. I had at the Same time, a Daughter in the house, 6 or 7 years of age; who had a tertian ague—both the Gent. practiced, & made a large use of jesuits Bark; but no change was effected—I requested the politest of the two practitioners to add three grains of the alkaline Salt to each dose of Bark—he expressed a doubt, that it

might not purge; that I undertook to be answerable for, and then he reluctantly consented: The result was that it did operate—She only took three portions, and from that time the disorder no more returned. This no doubt influenced him to make the experiment in the Lady’s case; for when upon mixing a saline draught for her, his fellow doctor would have him weigh the alkaline salt, he carelessly said “he could guess”—He gave such a predominence to the salt, as to ocassion much grimace and loud complaints of the nauseous dose—The immediate effects were that the Patient wished for small beer, & had a relish for the beverage. The texture of the viscuous coat, which before had lined her stomack, so as to prevent the approach of the medicines to act was now broken—amendment commenced and the patient recovered.
I directed my ideas to the case of an aged person of eighty years and upwards who had had three large inveterate ulcers in the groin and neighbourhood which the doctors had practised upon for ten or twelve years; and at last declared incurable when I took him in hand, his urine had a passage through one of the ulcers & he had a tumor as large as his fist rising on the outside of his thigh just opposite—The tumor soon sunk and his water took its natural course, & now five or six months every ulcer is perfectly healed—In such inveterate cases an astonishing debility takes place; owing to the sudden check to an old habit—That I guarded against with watchful attention—using Laudanum occasionally & jesuits Bark—for a few days only tho’.
I had a pain in the outside of my left foot, just under the ancle, so as to make me limp—retrospect brought to mind a very free use of pepper for several days past—I had, tho, in the night of each Day taken a draught of my mixture, so that I wondered at the pain—Reflection put me upon using it early after dinner; but still confident of its efficascy, I resolved not to abate the use of the Pepper and the rather substitute the red kind—The pain wore away very soon, and left the whole sole of that foot and the other in which there had been no pain, so tender that I could scarce hobble along.
I will fatigue you with no more cases but after laying before you a comparative view will bring this long letter to a conclusion.
If a diarrhea is seen to digest into an healthy state of the bowels—If a cold is broken and its effects bounded—If the ague, resisting the usual evacuation followed by the bark yet yields to

this—If a Bilious fever, bidding defiance to eminent Practice, is brought into subjection to it by this—If long standing inveterate ulcers, like a once running stream with its source now directed into another channel are seen to dry away—If incipient gout is seen to cease for want of accumulation to its cause—If all this is seen to be effected by one and the same mean It cannot be a whimsical idea that the source of all must be the same; varying in the effect as the formation or the habit is various in the subjects—If an Alkali is seen to be that mean, an assid is doubtless the cause If the matter of Earth is the basis both of an assid and an
